AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of July 2, 2009, made by and among Beyond Commerce, Inc. (the “Company”) and each holder of Company’s common stock signatory hereto (the “Pledgor” and, collectively, the “Pledgors”) in favor of OmniReliant Holdings, Inc. (the “Pledgee”). WITNESSETH: WHEREAS, the Company, the Pledgee and a Pledgor have previously entered into a pledge and security agreement dated June 29, 2009 whereby Pledgor Linlithgow Holdings LLC pledged 2,500,000 shares of the Company’s Common Stock; WHEREAS, the Company, the Pledgee and Pledgor Linlithgow Holdings LLC wish to amend and restate the June 29, 2009 pledge and security agreement so that additional Pledgors may pledge their shares of the Company’s Common Stock; WHEREAS, Pledgee has lent to the Company, and the Company has agreed to borrow from the Pledgee, up to an aggregate of $3,500,000 pursuant to the terms and conditions set forth in the
